Citation Nr: 0713675	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a cerebrovascular 
accident (CVA).

4.  Entitlement to service connection for aphasia.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO denied the 
benefits sought herein.  

The veteran filed a notice of disagreement, and an statement 
of the case was issued, with respect to the issue of service 
connection for alcoholism.  A substantive appeal was not 
filed regarding this issue, however.  Therefore, it is not in 
appellate status and will not be considered by the Board.


FINDINGS OF FACT

1.  Hypertension is not shown to be related to the veteran's 
active duty service or to have had its onset within one year 
of separation from service.

2.  Hepatitis C is not shown to be related to the veteran's 
active duty service.

3.  A CVA is not shown to be related to the veteran's active 
duty service.

4.  Aphasia is not shown to be related of the veteran's 
active duty service or to be the proximate result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active duty service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2006).

2.  Hepatitis C is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A CVA is not due to disease or injury that was incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Aphasia is not due to disease or injury that was incurred 
in active duty service, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in February 2004 and May 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and to provide any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  In addition, via the May 2006 letter, the RO advised 
the veteran regarding disability ratings and effective dates 
as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file a are 
post service VA medical records.  The veteran has referenced 
no other evidence that might be relevant to his claims.  

The Board has also considered whether a VA medical 
examinations or opinions should be obtained in connection 
with the claims herein.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board concludes that VCAA does not mandate VA 
examinations in this instance.  The Board's rationale for 
this determination is contained in the body of the decision 
below.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension , 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Discussion

Hypertension 

The service medical records do not show a diagnosis of 
hypertension.  

In July 2003, the veteran was afforded a fee-basis medical 
examination in connection with his claim of entitlement to a 
nonservice-connected pension.  On examination, the veteran 
reported that hypertension had its onset in 1989.  The first 
actual indication of hypertension in the record is dated in 
April 1993, many years after service.  

Because hypertension is not shown to have manifested within 
one year of separation from service, service connection for 
hypertension on a presumptive basis is denied.  38 C.F.R. 
§§ 3.307, 3.309.

The record contains no suggestion that the veteran's current 
hypertension is related to service.  As such, service 
connection on a direct basis is denied.  38 C.F.R. § 3.303.  
The Board recognizes that the veteran might well believe that 
his hypertension is related to service.  Because, however, 
the veteran does not appear to possess any particular medical 
expertise, the Board cannot credit his opinions in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The long lapse in time between service and the time the 
veteran actually sought care for hypertension also weighs 
against his claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's hypertension to service or to the one year period 
following service, a medical opinion regarding whether the 
veteran's hypertension is directly related to service or 
occurred immediately after service would be of no value in 
this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in the veteran's favor.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.




Hepatitis C 

Hepatitis C was not diagnosed in service, and the veteran has 
not reported any risk factors for hepatitis C that took place 
in service.  Indeed, in February 2004, the RO sent the 
veteran a list of possible risk factors for hepatitis C such 
as tattoos, intravenous drug use, and blood transfusions.  
The veteran did not respond.

The record is silent as to the approximately date of 
infection, but hepatitis C is not mentioned in the record 
until July 2003, when the veteran underwent a fee-basis 
medical examination in connection with his claim of 
entitlement to a nonservice-connected pension.  The Board 
recognizes that hepatitis C may well be present decades 
before it is diagnosed.  However, the record does not reflect 
that any potential hepatitis C risks occurred in service.  
Because there is no indication of a nexus between the 
veteran's hepatitis C and service, service connection for 
hepatitis C is denied.  38 C.F.R. § 3.303.  Again, the Board 
reminds the veteran that it cannot rely on his assertions as 
to date of onset in granting service connection for hepatitis 
C because he is not shown to possess any particular medical 
expertise.  Espiritu, supra.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's hepatitis C to service, a medical opinion regarding 
whether the veteran's hepatitis C is directly related to 
service would be of no value in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

CVA 

The service medical records do not reflect that the veteran 
suffered from a CVA in service.  The veteran appears to have 
first suffered a left partial CVA in June 2003.

The veteran might well believe that his CVA is related to 
service.  The veteran, however, is not competent to provide 
medical information upon which the Board may rely.  Espiritu, 
supra.  The record does not suggest in any way that the CVA 
is related to service.  Because there is no nexus between the 
veteran's CVA and service, service connection for a CVA is 
denied.  38 C.F.R. § 3.303.

The decades-long lapse in time between service and the 
veteran's CVA also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson, supra; see also Forshey, supra.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's June 2003 left partial CVA to service, a medical 
opinion regarding whether the veteran's left partial CVA is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Aphasia

The service medical records make no reference to aphasia, and 
there is absolutely no indication in the record that the 
veteran's aphasia is related to service.  Absent a nexus 
between a present disability and service, service connection 
cannot be granted.  Thus, direct service connection for 
aphasia is denied.  38 C.F.R. § 3.303.

It seems that the veteran's aphasia resulted from or occurred 
in conjunction with his stroke.  However, to the extent that 
the veteran is seeking service connection for aphasia on a 
secondary basis, the claim must be denied.  38 C.F.R. 
§ 3.310.  Secondary service connection requires an underlying 
service-connected disability.  In this case, the underlying 
disability, namely the CVA, is not a service-connected 
disability.  Service connection based upon it, therefore, is 
not possible.  Id.  

The decades-long lapse in time between service and the onset 
of aphasia in 2003 also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson, supra; see also Forshey, supra.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's aphasia to service or another service-connected 
disability, a medical opinion regarding whether the veteran's 
aphasia is directly related to service or to a service-
connected disability would be of no value in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


